Exhibit99.2 Kevin Bentley 12908 Portifino St. Fort Worth, Texas 76126 April 8, 2015 via hand-delivery Randy Moseley Chairman of the Board UMED Holdings, Inc. 6628 Bryant Irvin Rd. Suite 250 Fort Worth, Texas 76132 Dear Chairman Moseley and Directors: This letter is to inform you that I must resign as a member of the UMED Holdings, Inc. Board of Directors, effective immediately. It has been my pleasure to serve on the board for the last 4 years. I wish the organization only the best for the future. Sincerely, /s/Kevin Bentley
